Citation Nr: 0931755	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  00-12 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for intermittent right chest wall pain (claimed as 
costochondritis, right regional myofascial pain secondary to 
right pneumothorax and thoracotomy, and pleurisy).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel
INTRODUCTION

The Veteran had active military service from November 1987 to 
June 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which granted service connection for intermittent 
right chest wall pain, assigning a 10 percent evaluation 
effective October 6, 2000, and denied service connection for 
pleurisy.  

In a January 2008 supplemental statement of the case, the RO 
framed the issue as intermittent right chest wall pain 
(claimed as costochondritis and right regional myofascial 
pain; also claimed as secondary to right pneumothorax and 
thoracotomy).  The issue of service connection for pleurisy 
was not addressed.  A November 2006 VA examiner noted that 
the Veteran had a diagnosis of myofascial pain of the right 
chest wall, which was the result of service-connected 
residuals of pneumothorax.  The examiner further noted that 
this was claimed at the time of the previous rating 
examination as pleurisy.  Based on the medical evidence of 
record, the issues have been changed as reflected on the 
cover page.  Specifically, the Veteran's service connection 
claim for pleurisy is considered part and parcel of the 
increased rating claim for intermittent right chest wall pain 
and was, in effect, granted at the time of the August 2001 
rating decision.

The Veteran testified at a Board videoconference hearing at 
the RO in July 2008 before the undersigned VLJ.  The 
transcript is of record.

The Board remanded this claim for additional development in 
August 2008 including contacting the Veteran to determine the 
dates he started receiving vocational rehabilitation 
benefits, and then obtaining the records.  The Veteran 
submitted a statement as to the dates he received vocational 
rehabilitation benefits and these records should be obtained.  

In the Board remand, it was noted that the Veteran had filed 
a service connection claim for fibromyalgia in March 2003.  
The record also shows a copy of October 2001 secondary 
service connection claims for arthritis and headaches.  In 
July 2007, the Veteran stated that he received a copy of a 
June 11, 2007 decision denying his claims that were filed in 
March 2003; however, no such rating decision is reflected in 
the record.  He requested a Decision Review Officer hearing 
for these claims in May 2008 and indicated that he was filing 
a notice of disagreement with the denial of the fibromyalgia, 
neuromuscular disease, and migraine headaches.  The Veteran 
also submitted a statement in August 2009 that he was seeking 
entitlement to special monthly compensation due to housebound 
benefits and aid and attendance due to his service-connected 
intermittent right chest wall pain.  These matters are 
referred to the RO.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the August 2008 remand, the Veteran submitted 
testimony in July 2008 that he was receiving vocational 
rehabilitation benefits related to his right chest wall pain.  
The Board directed the RO to ask the Veteran to state when he 
started receiving vocational rehabilitation benefits and 
obtain these records and supporting medical documentation.  
The RO sent the Veteran a notice letter in December 2008 that 
requested that the Veteran state when he started receiving 
vocational rehabilitation benefits; but the Veteran did not 
respond to this letter.  The RO then issued the Veteran a 
supplemental statement of the case in July 2009 that gave the 
Veteran 30 days from the date of the July 14, 2009 notice to 
respond with additional evidence or argument.  The Veteran's 
representative submitted a statement dated on August 4, 2009 
that the RO should have obtained the Veteran's vocational 
rehabilitation benefits, as directed in the Board remand.  
The Veteran submitted at that time a July 2004 letter noting 
that he was eligible for vocational rehabilitation benefits 
and some of the supporting documentation for receiving those 
benefits.  As the Veteran has responded with the dates he 
received vocational rehabilitation benefits, these records 
should be obtained.

The Board remand also noted that the Veteran had submitted 
private medical records that suggest he had periods of time 
when he was unemployed due to right chest wall pain described 
as myofascial pain.  A May 2008 opinion from a private 
physician notes that the Veteran had to be under house 
confinement from April 2002 to July 2002 and April 2003 to 
October 2004 related to complaints of right chest wall pain.  
The Veteran also stated on a January 2009 VA examination 
report that he last attempted to go back to work as a truck 
driver in 2005 but that he quit in August 2005 because he 
developed throbbing headaches, which the Veteran related to 
his chest wall pain.  The examiner noted that it was not 
clear whether the chest wall pain was involved with the 
headaches.  

The Board provided in the remand that the RO should determine 
whether an extra-schedular rating for the right chest pain 
should be considered.  The Board is precluded by regulation 
from assigning an extra-schedular rating in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The RO 
noted the regulations pertaining to extra-schedular ratings 
in the July 2009 supplemental statement of the case and 
determined that referral for an extra-schedular rating was 
not warranted.  As the matter has now been considered by the 
RO, the Board now determines that the referral for 
consideration of whether an extra-schedular evaluation for 
the right chest wall pain is warranted.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Obtain the records and supporting 
medical documentation related to the 
Veteran's vocational rehabilitation 
benefits he started receiving in July 
2004.

2.  Refer the case to the Under Secretary 
for Benefits or Director of Compensation 
and Pension Service to determine whether 
an award or denial of an extraschedular 
rating for the intermittent right chest 
wall pain (claimed as costochondritis, 
right regional myofascial pain secondary 
to right pneumothorax and thoracotomy, and 
pleurisy) is warranted under 38 C.F.R. 
§ 3.321(b), to include a full statement as 
to the Veteran's service-connected 
disabilities, employment history, 
educational and vocational attainment and 
all other factors having a bearing on the 
issue.  Actions taken thereafter should 
proceed in accordance with the directives 
of the Under Secretary for Benefits or 
Director, Compensation and Pension 
Service.

3.  Any additional development deemed 
appropriate should be accomplished.  The 
claim should then be readjudicated.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



